
	
		I
		112th CONGRESS
		2d Session
		H. R. 6351
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Conyers, Mr. Carson of
			 Indiana, and Ms.
			 Schakowsky) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 1 of title 9 of United States Code with
		  respect to arbitration.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Nursing Home Arbitration
			 Act of 2012.
		2.Amendments
			(a)Arbitration of
			 certain controversiesChapter
			 1 of title 9, United States Code, is amended by adding at the end the
			 following:
				
					17.Validity and
				enforceability
						(a)DefinitionsFor
				purposes of this section:
							(1)Long-term care
				facilityThe term
				long-term care facility means—
								(A)any skilled
				nursing facility as defined in 1819(a) of the Social Security Act;
								(B)any nursing
				facility as defined in 1919(a) of the Social Security Act; or
								(C)a public facility,
				proprietary facility, or facility of a private nonprofit corporation
				that—
									(i)makes available to
				adult residents supportive services to assist the residents in carrying out
				activities such as bathing, dressing, eating, getting in and out of bed or
				chairs, walking, going outdoors, using the toilet, or obtaining or taking
				medication; and
									(ii)provides a dwelling place (which may
				contain a full kitchen and bathroom) for residents in order to deliver
				supportive services described in clause (i), that includes common rooms and
				other facilities appropriate for the provision of such services to residents of
				the facility;
									but
				excludes a facility, or portion of a facility, that either does not provide the
				services described in clause (i) or has as its primary purpose to educate or to
				treat substance abuse problems.(2)Pre-dispute
				arbitration agreementThe term pre-dispute arbitration
				agreement means any agreement to arbitrate a dispute that arises after
				such agreement is made.
							(b)Invalidity of
				pre-Dispute arbitration agreementsA pre-dispute arbitration
				agreement between a long-term care facility and a resident of such facility (or
				person acting on behalf of such resident, including a person with financial
				responsibility for such resident) shall not be valid or specifically
				enforceable.
						(c)Application to
				agreementsThis section shall
				apply to any pre-dispute arbitration agreement between a long-term care
				facility and a resident of such facility (or a person acting on behalf of such
				a resident, including a person with financial responsibility for such
				resident), and shall apply to a pre-dispute arbitration agreement entered into
				either at any time during the admission process or at any time after the
				admission process.
						(d)Application of
				Federal lawA determination as to whether this chapter applies to
				an arbitration agreement described in this section shall be determined under
				Federal law. Except as otherwise provided in this chapter, the validity or
				enforceability of such agreement shall be determined by the court, rather than
				the arbitrator, irrespective of whether the party opposing arbitration
				challenges such agreement specifically or in conjunction with any other term of
				the contract containing such
				agreement.
						.
			(b)Conforming
			 amendmentThe table of
			 sections in chapter 1 of title 9, United States Code, is amended by adding at
			 the end the following:
				
					
						17. Validity and
				enforcement.
					
					.
			3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall take effect
			 on the date of the enactment of this Act.
			(b)Application of
			 amendmentsThe amendments
			 made by this Act shall apply with respect to agreements made, amended, altered,
			 modified, renewed, or extended on or after the date of the enactment of this
			 Act.
			
